Citation Nr: 1129909	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for temporomandibular joint disorder (TMJ).

4. Entitlement to an increase in the "staged" ratings (of 20 percent prior to April 17, 2008 and 30 percent from that date) for right shoulder degenerative joint disease (DJD) and internal derangement (right shoulder disability).  

5. Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to January 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cervical and lumbar spine disabilities and TMJ, continued a 20 percent rating for right shoulder disability, and declined to reopen the claim of service connection for hepatitis B.  An interim (October 2008) rating decision increased the rating for the right shoulder disability to 30 percent, effective April 17, 2008.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.        

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   
In April 2010 correspondence the Veteran stated that "as of today I am currently receiving treatment at the West LA VA for all of the issues I have appealed: right shoulder (DJD)/cervical spine/lumbar spine condition/TMJ/hepatitis B."  He requested that VA secure current treatment records from the West Los Angeles VA Medical Center (VAMC).  The most recent VA outpatient treatment records associated with the claims file are from August 2006.  As the Veteran has identified pertinent VA treatment records which are outstanding, they must be secured.  

On November 1989 Medical Evaluation Board (MEB) examination, it was noted that the Veteran had "recurrent low back pains," August 2006 diagnostic imaging reveals that the Veteran has degenerative disc disease (DDD) of the lumbar spine, and the Veteran testified (at an October 2008 hearing before a Decision Review Officer) that he injured his back in service at the same time he injured his right shoulder and that he had constantly sought treatment for low back pain since, but he was ignored.  [He previously noted that it took him 18 years to get an appointment with VA for back pain].  Accordingly, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notably, the Veteran has indicated in various pieces of correspondence that he has not received any non-VA treatment for his neck and back (e.g. he could not afford private doctors) and that he was not receiving private treatment for any of the claimed disabilities on an ongoing basis.  See the Veteran's April 2006 claim and September 2007 notice of disagreement (NOD).  However, in his September 2007 NOD, the Veteran related that he was treated by a private dentist in El Paso, Dr. Pirk, and underwent "some type of teeth and gum surgery" in 1990 (after his discharge from service).  As records of such treatment may contain pertinent information, they must be sought.   

The Veteran is advised that a governing regulation provides that when evidence (including indentifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from August 2006 to the present, to specifically include complete updated records of his treatment at the West LA VAMC.  

The RO should also ask the Veteran to identify the providers of all private evaluation and/or treatment he has received for the disabilities at issue since his discharge from active duty, and to provide releases for VA to secure the records of such treatment, to specifically include the1990 private dental treatment records from Dr. Pirk).

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO should arrange for development for such records.

If any additional evidence received suggests further development, such as a contemporaneous (if treatment records show worsening of the shoulder) or nexus opinion VA examination(s), such development must be completed. 

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) the Veteran's current low back disability and opine whether it at least as likely as not (a 50 percent or greater probability) is related to his service (and specifically to the low back complaints therein).  The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all development ordered above is completed, and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

